

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
             THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made
and entered into as of December 29, 2010, by and between ZBB Energy Corporation,
a Wisconsin corporation (“ZBB”), and [________] (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1    Sale of Stock.  Subject to the terms and conditions of this
Purchase Agreement, on the date hereof ZBB agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from ZBB, [________] shares of ZBB’s
Common Stock (the “Stock”) at a purchase price of $0.91 per share for an
aggregate purchase price of $[________].
 
Section 1.2           Closing.  Subject to the satisfaction or waiver of all of
the closing conditions set forth in the Financial Advisory Agreement (the
“Advisory Agreement”) dated December 29, 2010 by and between ZBB and Stonegate
Securities Inc. (“S    tonegate”) and receipt of clearance from NYSE Amex for
issuance of the Stock, (a) Purchaser shall pay the aggregate Purchase Price for
the Shares by delivery of immediately available funds to such Purchaser’s
executing broker’s delivery versus payment account established at Stonegate, (b)
ZBB will deliver, or cause to be delivered, to Stonegate the shares by
authorizing the release of the Shares to Stonegate’s clearing firm via DWAC
delivery prior to the release of the federal funds wire to ZBB for payment of
such shares, (c) Stonegate will deliver, or cause to be delivered, to Purchaser,
such Purchaser’s shares in accordance with the instructions provided by such
Purchaser on its executing broker’s account versus payment for such shares and
(d) Stonegate will deliver, or cause to be delivered, to ZBB, the aggregate
purchase price for the shares, minus applicable fees and disbursements. Each of
Purchaser and ZBB acknowledge and agree that the settlement procedure described
above is being provided to ZBB as an accomodation solely upon ZBB’s request.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1    Organization  ZBB is a corporation duly organized, validly
existing and in good standing under the laws of the State of Wisconsin.
 
Section 2.2    Valid Issuance of Common Stock; Registration. The Stock is duly
authorized, validly issued, fully paid and non-assessable and is free and clear
of all liens and encumbrances other than restrictions on transfer imposed by
applicable securities laws.  The issuance and sale of the Stock will be
registered pursuant the Registration Statement on Form S-3 (No. 333-156941)
originally filed by ZBB with the Securities and Exchange Commission (the
“Commission”) on January 26, 2009 (the “Registration Statement”). The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of ZBB, are threatened by the Commission.
 

--------------------------------------------------------------------------------


 
Section 2.3            Authority.  ZBB has all requisite corporate power and
authority to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby.  This Purchase Agreement has been duly
executed and delivered by     ZBB, and constitutes the valid and binding
obligation of ZBB, enforceable in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and by general principles of equity. 
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1    Authority.  Purchaser has all requisite power and authority to
enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by Purchaser, and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
Section 3.2    Investment Experience.  Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”). 
    
Section 3.3    Access to Information.  Purchaser has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1    Governing Law.  This Purchase Agreement shall be governed in all
respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.2    Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
Section 4.3    Entire Agreement.  This Purchase Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof. 
 
Section 4.4    Remedies.  Each of the parties to this Purchase Agreement will be
entitled to enforce its rights under this Purchase Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees) caused by any
breach of any provision of this Purchase Agreement and to exercise all other
rights existing in its favor.
 
Section 4.5    Counterparts.  This Purchase Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. 
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.

 

 
ZBB ENERGY CORPORATION
     
By:
   
Name: 
Eric Apfelbach
 
Title:
President and CEO
     
Address:
     
N93 W14475 Whittaker Way
 
Menomonee Falls, WI 53051
 
Attn: Scott Scampini
         
Purchaser
         
Signature of Purchaser
         
Title, if Purchaser is an entity
     
Address:
               


 
3

--------------------------------------------------------------------------------

 